


110 HR 1587 IH: National Levee Safety Program Act of

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1587
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mrs. Schmidt
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of the Army to carry out programs
		  and activities to enhance the safety of levees in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 National Levee Safety Program Act of
			 2007.
		2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)BoardThe
			 term Board means the National Levee Safety Review Board
			 established under section 6(a).
			(2)CommitteeThe
			 term Committee means the Interagency Committee on Levee Safety
			 established under section 5(a).
			(3)Levee
				(A)In
			 generalThe term levee means an embankment
			 (including floodwalls)—
					(i)the
			 primary purpose of which is to provide hurricane and flood protection relating
			 to seasonal high water and storm surges; and
					(ii)that normally is
			 subject to water loading for only a few days or weeks during a year.
					(B)InclusionThe term levee includes
			 structures along drainage canals that are subject to more frequent water
			 loadings but that do not constitute a barrier across a watercourse.
				(4)Federal
			 agencyThe term Federal agency means a Federal
			 agency that designs, finances, constructs, owns, operates, maintains, or
			 regulates the construction, operation, or maintenance of a levee.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Army, acting through the
			 Chief of Engineers.
			(6)StateThe
			 term State means—
				(A)a State;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico; and
				(D)any other
			 territory or possession of the United States.
				(7)State levee
			 safety agencyThe term State levee safety agency
			 means the State agency that has regulatory authority over the safety of any
			 non-Federal levee in a State.
			(8)United
			 StatesThe term United States, when used in a
			 geographical sense, means all of the States.
			3.Inspection of
			 levees
			(a)In
			 generalThe Secretary shall carry out a program under which, as
			 soon as practicable after the date of enactment of this Act, the Secretary
			 shall inspect levees in the United States for the purpose of protecting human
			 life and property.
			(b)Levees To be
			 inspected
				(1)In
			 generalIn carrying out the
			 program under subsection (a), the Secretary shall inspect—
					(A)each levee in the United States constructed
			 by the Secretary;
					(B)each levee in the United States maintained
			 by the Secretary; and
					(C)each levee located in a State identified by
			 the Governor of the State in a list transmitted to the Secretary.
					(2)ExceptionsNotwithstanding
			 paragraph (1), in carrying out the program under subsection (a), the Secretary
			 shall not be required to inspect—
					(A)any levee that has
			 been inspected by a State levee safety agency during the 1-year period
			 immediately preceding the date of enactment of this Act, if the Governor of the
			 State requests an exception; and
					(B)any levee that the
			 Secretary determines would not pose a significant threat to human life or
			 property in case of failure.
					(c)State
			 participationOn request of a State levee safety agency, with
			 respect to any levee the failure of which would affect the State, the head of a
			 Federal agency shall—
				(1)provide information
			 to the State levee safety agency relating to the construction, operation, or
			 maintenance of the levee; and
				(2)allow an official
			 of the State levee safety agency to participate in the inspection of the
			 levee.
				(d)Determination
				(1)Inspection
			 requirementsFor the purpose
			 of determining whether the failure of a levee, including the release of any
			 water constrained by the levee, constitutes a danger to human life or property,
			 the Secretary shall take into consideration the possibility that the levee may
			 be in danger of failing due to disparities in floodwall height or construction
			 materials, overtopping due to storm surges, seepage, settlement, piping or
			 internal erosion, sediment, cracking, earth movement, earthquakes, hurricanes,
			 the failure of bulkheads or sheet walls, flashboards, gates or conduits, or
			 other conditions that exist or may occur in any area in the vicinity of the
			 levee.
				(2)Previously-inspected
			 leveesFor any levee with
			 respect to which the Secretary made any determination regarding the safety of
			 the levee before the date of the inspection of the levee under this section,
			 the Secretary shall review the determination, taking into consideration
			 information most recently available to the Secretary relating to—
					(A)the likelihood
			 that a storm surge would exceed the designed level of protection of the levee;
			 and
					(B)the effect of
			 wetlands erosion, subsidence, or any other natural process on the vulnerability
			 of the area surrounding the levee to flooding or an extreme weather
			 event.
					(e)Inspection
			 results
				(1)Notice to
			 statesAs soon as practicable after the inspection of a levee,
			 the Secretary shall notify the Governor of the State in which such levee is
			 located of the results of the inspection.
				(2)Hazardous
			 conditions
					(A)Engineering
			 studiesIn any case in which a hazardous condition is found
			 during an inspection of a levee, the Secretary may perform, upon request of the
			 owner of the levee, detailed engineering studies to determine the structural
			 integrity of the levee, subject to reimbursement of such expense by the
			 owner.
					(B)Notice and
			 remedial measuresThe Secretary shall—
						(i)immediately notify
			 the Governor of a State of a hazardous condition found during an inspection of
			 a levee located in the State under subparagraph (A); and
						(ii)provide to the
			 Governor, upon request, advice relating to timely remedial measures necessary
			 to mitigate or obviate the hazardous condition.
						(f)Priority
			 list
				(1)In
			 generalNot later than August 1 of each year, the Secretary shall
			 submit to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 a priority list of flood damage reduction studies and projects that constitutes
			 a ranking of studies and projects that should be carried out, taking into
			 consideration the results of any inspection under this section.
				(2)ConsiderationsIn
			 establishing the priority list under paragraph (1), the Secretary shall
			 consider—
					(A)the potential risk
			 to human life or the environment if a study or project to address potential
			 flood damage is not carried out;
					(B)the benefits of
			 protecting critical infrastructure and population centers; and
					(C)the implementation
			 of Federal guidelines relating to levee safety.
					4.National levee
			 inventoryThe Secretary may
			 maintain and periodically publish an inventory of levees in the United States,
			 including the results of any levee inspection conducted under section 3.
		5.Interagency
			 Committee on Levee Safety
			(a)EstablishmentThere
			 is established a committee to be known as the Interagency Committee on
			 Levee Safety.
			(b)MembershipThe
			 Committee shall be composed of 4 members as follows:
				(1)The Secretary (or
			 the Secretary’s designee), who shall serve as the chairperson of the
			 Committee.
				(2)The Secretary of
			 Agriculture (or the Secretary’s designee).
				(3)The Secretary of
			 the Interior (or the Secretary’s designee).
				(4)The Director of the
			 Federal Emergency Management Agency (or the Director’s designee).
				(c)DutiesThe
			 Committee shall support the establishment and maintenance of effective Federal
			 programs, policies, and guidelines to enhance levee safety for the protection
			 of human life and property through coordination and information exchange among
			 Federal agencies concerning the implementation of Federal guidelines relating
			 to levee safety.
			6.National Levee
			 Safety Review Board
			(a)EstablishmentThe
			 Secretary shall establish an advisory board, to be known as the National
			 Levee Safety Review Board, to—
				(1)monitor the safety
			 of levees in the United States;
				(2)monitor the
			 implementation of this Act by State levee safety agencies; and
				(3)advise the
			 Secretary on policy relating to national levee safety.
				(b)Membership
				(1)Voting
			 membersThe Board shall be composed of 10 voting members as
			 follows:
					(A)The Secretary (or the Secretary’s
			 designee), who shall serve as the chairperson of the Board.
					(B)The Secretary of Agriculture (or the
			 Secretary’s designee).
					(C)The Secretary of
			 the Interior (or the Secretary’s designee).
					(D)The Administrator
			 of the Environmental Protection Agency (or the Administrator’s
			 designee).
					(E)The Director of
			 the Federal Emergency Management Agency (or the Director’s designee).
					(F)4 representatives
			 of State levee safety agencies, to be appointed by the Secretary.
					(G)1 representative of the private sector who
			 has expertise in levee safety, to be appointed by the Secretary.
					(2)Nonvoting
			 membersThe Secretary, in consultation with the voting members of
			 the Board, may invite to participate in meetings of the Board as a nonvoting
			 member—
					(A)a representative
			 of the National Laboratories;
					(B)a representative
			 of any Federal or State agency; or
					(C)a levee safety
			 expert.
					(c)Duties
				(1)In
			 generalThe Board shall support the establishment and maintenance
			 of effective programs, policies, and guidelines to enhance levee safety for the
			 protection of human life and property throughout the United States.
				(2)Coordination and
			 information exchange among agenciesIn carrying out paragraph
			 (1), the Board shall support coordination and information exchange among
			 Federal agencies and State levee safety agencies that share common problems and
			 responsibilities relating to levee safety, including planning, design,
			 construction, operation, emergency action planning, inspections, maintenance,
			 regulation or licensing, technical or financial assistance, research, and data
			 management.
				(d)ContractsThe Board may use the expertise of Federal
			 agencies and request the Secretary to enter into contracts for necessary
			 studies to carry out this section.
			(e)Working
			 groups
				(1)In
			 generalThe Secretary, in consultation with the Board, may
			 establish working groups to assist the Board in carrying out this
			 section.
				(2)MembershipA
			 working group under paragraph (1) shall be composed of—
					(A)members of the
			 Board; and
					(B)any other
			 individual, as the Secretary determines to be appropriate.
					(f)Compensation of
			 members
				(1)Federal
			 employeesA member of the Board who is an officer or employee of
			 the United States shall serve without compensation in addition to compensation
			 received for the services of the member as an officer or employee of the United
			 States.
				(2)Other
			 membersA member of the Board who is not an officer or employee
			 of the United States shall serve without compensation.
				(g)Travel
			 expenses
				(1)Representatives
			 of Federal agenciesTo the extent amounts are made available in
			 advance in appropriations Acts, a member of the Board who represents a Federal
			 agency shall be reimbursed for travel expenses by the agency of the member,
			 including per diem in lieu of subsistence, at rates authorized for an employee
			 of an agency under subchapter I of chapter 57 of title 5, United States Code,
			 while away from home or regular place of business of the member in the
			 performance of services for the Board.
				(2)Other
			 individualsTo the extent amounts are made available in advance
			 in appropriations Acts, a member of the Board who represents a State levee
			 safety agency, a member of the Board who represents the private sector, and a
			 member of a working group created under subsection (e) shall be reimbursed for
			 travel expenses by the Secretary, including per diem in lieu of subsistence, at
			 rates authorized for an employee of an agency under subchapter 1 of chapter 57
			 of title 5, United States Code, while away from home or regular place of
			 business of the member in performance of services for the Board.
				(h)Applicability of
			 federal advisory committee actThe Federal Advisory Committee Act
			 (5 U.S.C. App.) shall not apply to the Board.
			7.National levee
			 safety program
			(a)In
			 generalThe Secretary, in consultation with the Committee, the
			 Board, and State levee safety agencies, shall establish and maintain a national
			 levee safety program.
			(b)PurposesThe
			 purposes of the program under this section are—
				(1)to ensure that new
			 and existing levees are safe through the development of technologically and
			 economically feasible programs and procedures for hazard reduction relating to
			 levees;
				(2)to
			 encourage acceptable engineering policies and procedures to be used for levee
			 site investigation, design, construction, operation and maintenance, and
			 emergency preparedness;
				(3)to encourage the
			 establishment and implementation of effective levee safety programs in each
			 State based on State standards;
				(4)to develop and
			 support public education and awareness projects to increase public acceptance
			 and support of State levee safety programs;
				(5)to
			 develop technical assistance materials for Federal and State levee safety
			 programs;
				(6)to
			 develop methods of providing technical assistance relating to levee safety to
			 non-Federal entities; and
				(7)to develop
			 technical assistance materials, seminars, and guidelines to improve the
			 security of levees in the United States.
				(c)Strategic
			 planIn carrying out the program under this section, the
			 Secretary shall—
				(1)prepare a
			 strategic plan to achieve the purposes of the program under this section;
			 and
				(2)not later than 120
			 days after the date of enactment of this Act, transmit the plan to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Environment and Public Works of the Senate.
				(d)Federal
			 guidelines
				(1)In
			 generalIn carrying out the program under this section, the
			 Secretary, in consultation with the Board, shall establish Federal guidelines
			 relating to levee safety.
				(2)Incorporation of
			 Federal activitiesThe Federal guidelines under paragraph (1)
			 shall incorporate, to the maximum extent practicable, activities and practices
			 carried out by a Federal agency as of the date on which the guidelines are
			 established.
				(3)Incorporation of
			 State and local activitiesThe program under this section shall
			 incorporate, to the maximum extent practicable—
					(A)the activities and practices carried out by
			 States, local governments, and the private sector to safely build, regulate,
			 operate, and maintain levees; and
					(B)Federal activities that foster State
			 efforts to develop and implement effective programs for the safety of
			 levees.
					(e)Assistance for
			 State levee safety programs
				(1)In
			 generalTo encourage the establishment and maintenance of
			 effective State programs intended to ensure levee safety, to protect human life
			 and public property, and to improve State levee safety programs, the Secretary
			 shall provide assistance, using amounts made to carry out this Act, to assist
			 States in establishing and carrying out levee safety programs.
				(2)CriteriaTo
			 be eligible for assistance under this subsection, a State shall have in effect
			 a State levee safety program under which the State levee safety agency shall,
			 in accordance with State law—
					(A)review and approve
			 plans and specifications to construct, enlarge, modify, remove, and abandon
			 levees;
					(B)perform periodic
			 inspections during levee construction to ensure compliance with approved plans
			 and specifications;
					(C)require or perform
			 the inspection, at least once every 5 years, of all levees that would pose a
			 significant threat to human life and public property in case of failure to
			 determine the continued safety of the levees and a procedure for more detailed
			 and frequent safety inspections;
					(D)require that all
			 inspections of levees be performed under the supervision of a State-registered
			 professional engineer with related experience in levee design and construction;
					(E)issue notices, when
			 appropriate, to require owners of levees to perform necessary maintenance or
			 remedial work, improve security, revise operating procedures, or take other
			 actions, including breaching levees when necessary;
					(F)provide necessary
			 funds—
						(i)to
			 ensure timely repairs or other changes to, or removal of, a levee in order to
			 protect human life and public property; and
						(ii)if
			 the owner of the levee does not take an action described in clause (i), to take
			 appropriate action as expeditiously as practicable;
						(G)establish a system
			 of emergency procedures to be used if a levee fails or if the failure of a
			 levee is imminent;
					(H)identify—
						(i)each
			 levee the failure of which could be reasonably expected to endanger human
			 life;
						(ii)the
			 maximum area that could be flooded if the levee failed; and
						(iii)necessary public
			 facilities that would be affected by the flooding; and
						(I)issue regulations
			 to carry out the program.
					(3)Budgeting
			 requirementTo be eligible
			 for assistance under this subsection, a State shall allocate sufficient funds
			 in its budget to carry out a State levee safety program.
				(4)Work
			 plansThe Secretary shall enter into an agreement with each State
			 receiving assistance under this subsection to develop a work plan necessary for
			 the State levee safety program to reach a level of program performance
			 specified in the agreement.
				(5)Maintenance of
			 effortAssistance may not be provided to a State under this
			 subsection for a fiscal year unless the State enters into such agreement with
			 the Secretary as the Secretary requires to ensure that the State will maintain
			 the aggregate expenditures of the State from all other sources for programs to
			 ensure levee safety for the protection of human life and property at or above a
			 level equal to the average annual level of such expenditures for the 2 fiscal
			 years preceding the fiscal year.
				(6)Approval of
			 programs
					(A)SubmissionTo be eligible for assistance under this
			 subsection, a State shall submit to the Secretary a State levee safety program
			 and receive the Secretary’s approval of the program.
					(B)Approval
						(i)In
			 generalIf the Secretary determines that a program submitted by a
			 State under subparagraph (A) substantially meets the requirements of this
			 subsection, the Secretary shall approve the program and immediately notify the
			 State in writing of the approval.
						(ii)Deemed
			 approvalA program submitted by a State under subparagraph (A)
			 shall be deemed to be approved by the Secretary on the 120th day following the
			 date of the Secretary’s receipt of the program unless the Secretary before such
			 120th day approves or disapproves the program.
						(C)Notification of
			 disapprovalIf the Secretary determines that a program submitted
			 by a State under subparagraph (A) does not substantially meet the requirements
			 of this subsection, the Secretary shall disapprove the program, immediately
			 notify the State in writing of the disapproval, and provide the reasons for the
			 disapproval and the changes that are necessary for the program to be approved.
					(7)Reviews of state
			 levee safety programs
					(A)Periodic
			 reviewsUsing the expertise of the Board, the Secretary shall
			 periodically review State levee safety programs.
					(B)Revocation of
			 program approvalIf the Board finds that a State levee safety
			 program has proven inadequate to reasonably protect human life and public
			 property and the Secretary concurs, the Secretary shall revoke approval of the
			 State levee safety program, and withhold assistance under this subsection,
			 until the State levee safety program again substantially meets the requirements
			 for approval.
					(f)ReportNot
			 later than January 1, 2008, and every 2 years thereafter, the Secretary shall
			 submit to the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 a report describing—
				(1)the status of the
			 program under this section;
				(2)the progress made
			 by Federal agencies during the 2 preceding fiscal years in implementing Federal
			 guidelines for levee safety;
				(3)the progress made
			 by State levee safety agencies participating in the program; and
				(4)recommendations
			 for legislative or other action that the Secretary considers to be necessary,
			 if any.
				8.Research
			 program
			(a)In
			 generalThe Secretary, in cooperation with the Board, shall carry
			 out a program of technical and archival research to develop and support—
				(1)improved
			 techniques, historical experience, and equipment for rapid and effective levee
			 construction, rehabilitation, and inspection;
				(2)the development of
			 devices for the continued monitoring of levee safety;
				(3)the development
			 and maintenance of information resources systems required to manage levee
			 safety projects; and
				(4)public policy
			 initiatives and other improvements relating to levee safety engineering,
			 security, and management.
				(b)Participation by
			 State levee safety agenciesIn carrying out the program under
			 subsection (a), the Secretary shall—
				(1)solicit
			 participation from State levee safety agencies; and
				(2)periodically update
			 State levee safety agencies, the Committee on Transportation and Infrastructure
			 of the House of Representatives, and the Committee on Environment and Public
			 Works of the Senate on the status of the program.
				9.Levee safety
			 training programThe Secretary
			 shall establish a program under which the Secretary shall provide, upon request
			 of a State that has (or intends to develop) a State levee safety program,
			 training for State levee safety agency staff and inspectors.
		10.Effect of
			 ActNothing in this
			 Act—
			(1)creates any liability of the United States
			 or its officers or employees for the recovery of damages caused by an action or
			 failure to act; or
			(2)relieves an owner or operator of a levee of
			 a legal duty, obligation, or liability incident to the ownership or operation
			 of a levee.
			11.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary to carry out this Act
			 $10,000,000 for each of fiscal years 2008 through 2013. Such sums shall remain
			 available until expended.
		
